SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

437
KA 08-01187
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

VICTOR M. CARBAJAL, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (MARK C. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John J.
Connell, J.), rendered April 4, 2008. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree
and driving while intoxicated, a class E felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court